MoCLELLAN, j.
The contract here involved was for the furnishing of the material and the work and labor to apply it in painting a house for defendant (appellee). The contract was not fully performed by plaintiffs — on the contrary, was abandoned by them when approximately 15 per cent, of it was unperformed. The common counts, as here, cannot, under such circumstances, be employed to recover upon a quantum valebat or quantum meruit for the outlay made by plaintiffs.—Carbon Hill Co. v. Cunningham, 153 Ala. 573; 44 South. 1016; Martin v. Massie, 127 Ala. 504, 29 South. 31, and authorities therein cited.
The judgment is affirmed.
Dowdell,, C. J., and Anderson and Sayre, JJ., concur.